DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, 14,  and 18, are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 02/14/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 02/14/2022 with respect to claims 1-20, have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 102 and 103 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) TU, US 20040254723, and previously disclosed prior art reference(s) HEALEY and PASUKONIS. The grounds for rejection in view of amended claims are provided below.
Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-17, are rejected under 35 U.S.C. 103 as being unpatentable over HEALEY et al., US 20150377640, herein further known as Healey, in view of TU, US 20040254723, herein further known as Tu.
Regarding claim 1, Healey discloses a method for providing a comparative analysis (paragraph 48) of a navigation route (paragraph 17), comprising: determining, by a processor (paragraph 86), an optimal navigation route (paragraph 90); determining a similarity (claim 46) between a historical navigation route (paragraph 54, familiar route) and the optimal navigation route (paragraphs 55-56), (comparison for similarity and/or differences), see also at least FIG. 8 and FIG. 9); and providing data for presenting in a user interface (paragraph 54), the historical navigation route (paragraph 54, familiar route) and the optimal navigation route (paragraph 90) for comparison (paragraph 56, comparison of constructed familiar routes to the optimal route), and one or more of the similarity (claim 46) or a difference between the optimal navigation route (paragraph 90) and the historical navigation route (paragraphs 21-23).
However, Healey does not explicitly state an explanation as to why the navigation route was selected for comparison with the optimal navigation route.
The method of Tu teaches an explanation as to why the navigation route was selected for comparison with the optimal navigation route (paragraph [0024]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Healey by including an explanation as to why the historical navigation route was selected for comparison with the optimal navigation route as taught by Tu.
One would be motivated to modify Healey in view of  Tu for the reasons stated in Tu paragraph [0004],  a more robust method to display an area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes.
Additionally, the claimed invention is merely a combination of known elements of method and apparatus which is capable of listing names of "Point of Interest (POI)" on a screen in such an order that a user actually sees the POIs along a calculated route to the destination, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Healey and Tu disclose all elements of claim 1 above.  
Healey discloses further a method comprising: generating a human readable routing message (paragraphs [0049], [0054],  see also at least FIG. 8) indicating the similarity, the difference, the historical navigation route, or a combination thereof  (paragraphs [0021-0023]), wherein the presenting includes presenting the human readable routing message (paragraph [0054]).
Regarding claim 3, the combination of Healey and Tu disclose all elements of claim 1 above.  
Healey discloses further a method comprising: generating a visual representation, an audio representation, or a combination thereof (paragraph [0049], [0054], see also at least FIG. 8) indicating the similarity, the difference, the historical navigation route, or a combination thereof (paragraph [0021-0023]), wherein the presenting includes presenting the visual representation, the audio representation, or the combination thereof (paragraph [0054]).
Regarding claim 4, the combination of Healey and Tu disclose all elements of claim 1 above.  
Healey discloses further a method wherein the similarity is based on a travel distance, a travel time, or a combination thereof (paragraph [0056]).
Regarding claim 5, the combination of Healey and Tu disclose all elements of claim 1 above.  
Healey discloses further a method comprising: determining an additional similarity or an additional difference between the optimal navigation route and the historical navigation route (paragraphs [0022-0023], chosen route may be enhanced and may include the addition of visible reference points or landmarks (i.e. additional similarity or difference) along the route that would help the traveler navigate, and may also take the form of identifying difficult traffic maneuvers  (i.e. additional similarity or difference) in the chosen route (wherein the difficult maneuvers are due to; terrain, topology, road intersections (e.g. roundabouts), or road construction, which the traveler wishes to avoid on the route)); and providing other data for presenting the additional similarity or the additional difference (paragraph [0021], descriptions of the optimal route and the familiar route(s) may be output (as described in rejection of claim 2 and claim 3)).
Regarding claim 6, the combination of Healey and Tu disclose all elements of claim 5 above.  
Healey discloses further a method wherein the additional similarity is different from the similarity used as basis to determine the historical navigation route (paragraph [0056], comparison of constructed familiar routes to the optimal route, in order to evaluate the convenience of each constructed familiar route relative to the optimal route, a constructed familiar route that is a longer route than the optimal route (either with respect to distance (i.e. based on a travel distance) or time (i.e. based on a travel time)) by a predetermined margin may be discarded, (wherein time and distance are the basis to determine similarity and or difference between routes), AND paragraph [0023]).
Regarding claim 7, the combination of Healey and Tu disclose all elements of claim 1 above.  
Healey discloses further a method comprising: determining a route attribute (paragraph [0045]), a contextual attribute (paragraph [0027],  recording tracking data (i.e. contextual attribute) output by navigational devices such as GPS devices (wherein the GPS tracking data comprises  temporal attributes of real world time and place data such as; start point, end point, location of point of interest, location of landmarks and the traveler location relative to these points along a route)), or a combination thereof associated with the optimal navigation route, the historical navigation route, or a combination thereof, wherein the similarity is based on the route attribute, the contextual attribute, or a combination thereof (paragraphs [0074-0075], [0055-0056], see also at least FIG. 8 and FIG. 9) .
Regarding claim 8, the combination of Healey and Tu disclose all elements of claim 7 above.  
Healey discloses further a method comprising: selecting respective weights; of the route attribute, the contextual attribute, or a combination thereof, wherein the similarity is based on the respective weights (paragraph [0042], claim 29, (wherein the travel segments are based upon the route contextual attributes of a start and destination point)).
Regarding claim 9, the combination of Healey and Tu disclose all elements of claim 7 above.  
Healey discloses further a method wherein the route attribute includes a length attribute (paragraph [0042-0043]), an elevation profile attribute, or a combination thereof.
Furthermore, the methods of Tu teach a point-of-interest attribute (paragraphs [0017-0024]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Healey by including a point-of-interest attribute as taught by Tu.
One would be motivated to modify Healey in view of  Tu for the reasons stated in Tu paragraph [0004],  a more robust method to display an area of the monitor screen, and the portion of the guided route is highlighted so as to be discriminable from other routes.
Additionally, the claimed invention is merely a combination of known elements of method and apparatus which is capable of listing names of "Point of Interest (POI)" on a screen in such an order that a user actually sees the POIs along a calculated route to the destination, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, the combination of Healey and Tu disclose all elements of claim 7 above.  
Healey discloses further a method wherein the contextual attribute includes a temporal attribute (paragraph [0027], (wherein the GPS tracking data comprises temporal attributes of real world time and place data such as; start point, end point, location of point of interest, location of landmarks and the traveler location relative to these points along a route)), a user activity attribute, a weather attribute, a noise level attribute, or a combination thereof.
Regarding claim 11, the combination of Healey and Tu disclose all elements of claim 1 above.  
Healey discloses further a method wherein the determining of the historical navigation route involves selecting the historical navigation route from among a plurality of historical navigation routes (paragraph [0041], see also at least FIG. 4) that have respective similarities to the optimal navigation route (paragraph [0023]), and wherein the selection is based at least on weights respectively determined for the plurality of historical navigation routes according to an amount of time (paragraphs [0042],and claim 29) between each of the plurality of historical navigation routes and the optimal navigation route (paragraphs [0055-0056], see also at least FIG. 8 and FIG. 9).
Regarding claim 13, the combination of Healey and Tu disclose all elements of claim 1 above.  
Healey discloses further a method wherein the processor executes a routing engine of a navigation system to calculate the optimal navigation route (paragraphs [0070-0095]), and wherein the one or more of the similarity or the difference (paragraphs [0055-0056], see also at least FIG. 8 and FIG. 9) is presented in a user interface of the navigation system (paragraphs [0052-0054], see also at least FIG. 8).
Regarding claim 14, all limitations have been examined with respect to the methods in claim 1. The apparatus in claim 14 can clearly perform the methods claim 1. Therefore, claim 14 is rejected under the same rationale as claim 1 above.
Regarding claim 15, all limitations have been examined with respect to the methods in claim 2. The apparatus in claim 15 can clearly perform the methods claim 2. Therefore, claim 15 is rejected under the same rationale as claim 2 above.
Regarding claim 16, all limitations have been examined with respect to the methods in claim 3. The apparatus in claim 16 can clearly perform the methods claim 3. Therefore, claim 16 is rejected under the same rationale as claim 3 above.
Regarding claim 17, all limitations have been examined with respect to the methods in claim 4. The apparatus in claim 17 can clearly perform the methods claim 4. Therefore, claim 17 is rejected under the same rationale as claim 4 above.
Claims 12, and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Healey and Tu, in view of PASUKONIS, US 20190186938, herein further known as Pasukonis.
Regarding claim 12, the combination of Healey and Tu disclose all elements of claim 1 above. 
However, the method of Healey does not explicitly state further comprising: determining one or more user accounts associated with the optimal navigation route, wherein determining the historical navigation route is based on the historical navigation route being associated with at least one of the one or more user accounts.
The method of Pasukonis teaches determining one or more user accounts associated with the optimal navigation route, wherein determining the historical navigation route is based on the historical navigation route being associated with at least one of the one or more user accounts. (paragraph [0026], and paragraph [0076]).
Therefore, from the teaching of Pasukonis it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Healey to include determining one or more user accounts associated with the optimal navigation route, wherein determining the historical navigation route is based on the historical navigation route being associated with at least one of the one or more user accounts in order to optimize the route calculation for a given geographical area, in particular by using historical navigation data from one or more users of the system.
Additionally, the claimed invention is merely a combination of known elements of a navigation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, Healey discloses a non-transitory computer-readable storage medium (paragraph [0063]) for providing a comparative analysis of a navigation route, carrying one or more sequences of one or more instructions which, when executed by one or more processors (paragraphs [0070-0095]), cause an apparatus to at least perform the following steps: determining, by a processor (paragraph [0086]), an optimal navigation route (paragraph [0090], optimal route between the start and destination points (i.e. optimal navigation route)); determining a historical navigation route based on a similarity between the historical navigation route and the optimal navigation route (paragraphs [0055-0056], see also at least FIG. 8 and FIG. 9), and providing data for presenting one or more of the similarity or a difference between the optimal navigation route and the historical navigation route (paragraphs [0021-0023]).
However, Healey does not explicitly state determining one or more user accounts associated with the optimal navigation route; wherein the determining of the historical navigation route is based on the historical navigation route being associated with at least one of the one or more user accounts.
Pasukonis teaches determining one or more user accounts associated with the optimal navigation route; wherein the determining of the historical navigation route is based on the historical navigation route being associated with at least one of the one or more user accounts (paragraph [0026], and paragraph [0076]).
Therefore, from the teaching of Pasukonis it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Healey to include determining one or more user accounts associated with the optimal navigation route; wherein the determining of the historical navigation route is based on the historical navigation route being associated with at least one of the one or more user accounts in order to optimize the route calculation for a given geographical area, in particular by using historical navigation data from one or more users of the system.
Additionally, the claimed invention is merely a combination of known elements of a navigation system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, the combination of Healey, Tu, and Pasukonis disclose all elements of claim 18 above.
Healey discloses further generating a human readable routing message (paragraph [0049], and paragraph [0054], see also at least FIG. 8) indicating the similarity, the difference, the historical navigation route, or a combination thereof  (paragraphs [0021-0023]), wherein the presenting includes presenting the human readable routing message (paragraph [0054]).
Regarding claim 20, the combination of Healey, Tu, and Pasukonis disclose all elements of claim 18 above.
Healey discloses further generating a visual representation, an audio representation, or a combination thereof (paragraph [0049], and paragraph [0054], see also at least FIG. 8) indicating the similarity, the difference, the historical navigation route, or a combination thereof (paragraphs [0021-0023]), wherein the presenting includes presenting the visual representation, the audio representation, or the combination thereof (paragraph [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669 

/JESS WHITTINGTON/            Examiner, Art Unit 3669